Order entered July 30, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00257-CR

                                 ALI L. GHANBARI, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81974-2013

                                               ORDER
       Before the Court is the State’s July 25, 2018 motion to direct the court reporter to file an

original exhibit with this Court. In the motion, the State argues that State’s Exhibit 63 is

necessary to the disposition of this appeal.

       We GRANT the motion. We ORDER court reporter Sheri Vecera to file the original

State’s Exhibit 63 with this Court within FIFTEEN DAYS of the date of this order.



                                                        /s/   CRAIG STODDART
                                                              JUSTICE